Citation Nr: 1700842	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-47 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable disability rating for the period prior to November 2, 2009, in excess of 10 percent prior to June 20, 2013, and in excess of 30 percent thereafter for gastroesophageal reflux disorder (GERD). 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that granted a noncompensable rating for GERD, effective January 10, 2005.  A December 2011 rating decision increased the Veteran's rating to 10 percent, effective November 2, 2009, and an October 2013 rating decision increased the rating to 30 percent, effective June 20, 2013.  

In June 2012, the Veteran appeared and provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.

In June 2013 the Board remanded the issue on appeal for evidentiary development.  The Board finds there is compliance with the remand. 

The Board notes that additional evidence was submitted after the most recent Supplemental Statement of the Case from October 2013.  Although the additional evidence discusses the Veteran's GERD symptoms, such findings and complaints were either not relevant to (i.e., psychiatric examination) or duplicative of (i.e., 2015 upper GI study) evidence previously of record and considered by the RO, so the Board can proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1. Prior to November 2, 2009, the clinical evidence does not show that the Veteran's GERD was manifested by at least two symptoms including dysphagia, pyrosis, or regurgitation accompanied by substernal or arm or shoulder pain, nor was it productive of considerable impairment of health. 

2. Resolving reasonable doubt in the Veteran's favor, since November 2, 2009, his GERD resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and was productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1. Prior to November 2, 2009, the criteria for a compensable initial rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.21, 4.113, 4.114, Diagnostic Codes 7399-7346 (2016).

2. Since November 2, 2009, the criteria for a rating not to exceed 30 percent for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.21, 4.113, 4.114, Diagnostic Codes 7399-7346 (2016).

3. Since November 2, 2009, the criteria for a rating higher than 30 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.21, 4.113, 4.114, Diagnostic Codes 7399-7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in September 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  The RO attempted to obtain the Veteran's records from the Social Security Administration, but was informed in November 2016 that the records had been destroyed.  The Veteran was informed of such that same month.

Also, the Veteran was provided VA examinations of his GERD. These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no evidence suggesting the Veteran's GERD has worsened since the 2013 examination, such that a remand is needed for another examination.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran claims that his service-connected GERD is more severe than what is reflected by the currently assigned ratings.  Specifically, averring in a January 2009 statement that he has taken medication as a result of his stomach condition since it was diagnosed and sometimes his stomach would hurt when lifting something heavy.  He elaborates in his November 2009 notice of disagreement that he had pyrosis on a daily basis, experienced chest pain when heartburn woke him up at night, had regurgitation when bending over after eating and at night, and often woke up with acid and food particles in his throat and mouth.  He further states in his December 2010 substantive appeal that despite medication, his reflux, regurgitation, and difficulty swallowing have not changed much.  These symptoms affect his daily life.  At night he got relief by sleeping or sitting in a chair.  Activities that involved bending over were limited by his symptoms because he had regurgitation of his stomach contents into his mouth or throat.  

He further states during his June 2012 Board hearing that over the years he was on a variety of medications that would work for a short time, but would eventually stop working.  Also, he reported he had Barrett's esophagus likely from his reflux.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's GERD is currently assigned a noncompensable disability rating prior to November 2, 2009, a 10 percent rating prior to June 20, 2013, and a 30 percent thereafter under Diagnostic Codes 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.2.  Diagnostic Code 7399 refers to an unlisted disability of the digestive system.  Diagnostic Code 7346 pertains to hiatal hernia.  The Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2016).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7346.

Under Diagnostic Code 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating; two or more of the symptoms for the 30 percent rating of less severity warrant a 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Under governing law, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not be combined with one another.  38 C.F.R. §§ 4.14, 4.113, 4.114 (2016).  Rather, a single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114 (2016).

Private treatment records beginning in January 1980 note the Veteran was diagnosed with a duodenal ulcer, an August 1994 record notes the Veteran had dyspepsia and took antacid, and a January 1996 record states the Veteran was taking Pepcid for his heartburn.  A November 1998 record notes the Veteran had GERD symptoms and was currently on Pepcid.  A January 2005 record notes the Veteran had ongoing problems with some GERD symptoms, which were largely controlled by Pepcid.  A June 2005 private treatment record states the Veteran's GERD symptoms were stable

VA treatment records from December 2005 to March 2009 reveal his GERD symptoms were stable.  

The Veteran was afforded a VA examination in September 2007, in which he reported his reflux existed since 1963.  The condition affected his general body health by fatigue and difficulty eating late, but did not affect his body weight.  While he had heartburn, reflux, and regurgitation of the stomach contents, and nausea and vomiting, he reported no dysphagia, epigastric pain, scapular pain, arm pain, hematemesis, or passing of black-tarry stools.  His symptoms occurred constantly and current treatment was antacids.  He described a strict diet as his only impairment related to the condition.  The examiner reviewed an upper GI series that showed spontaneous GERD to the thoracic inlet and diagnosed the Veteran with GERD, noting his subjective factors were reflux and there was no anemia or findings of malnutrition.  

He was afforded another VA examination in February 2009, in which the Veteran reported he took Pepcid daily along with Maalox to control his GERD symptoms.  These medications controlled his symptoms except when he ate spicy foods.  He did not need extra pillows for elevation during sleep, there was no food regurgitation, and his weight was stable.  Physical examination revealed mild tenderness in the epigastrium.  

A November 2009 VA treatment record states the Veteran had reflux at night on Ranitidine and his reflux increased with weight gain.  He also slept with his bed elevated.  A November 2010 statement from Dr. R.M.O. notes the Veteran had longstanding dyspepsia and GERD.  He used medication for many years, but "still has persistent symptoms."  He had reflux, had to sleep in a recliner, and was limited in certain activities.  

A March 2012 statement from M.S., DO, notes the Veteran was a patient and had longstanding dyspepsia and GERD.  He used medications for many years, but still had persistent symptoms.  He had difficulty swallowing, heartburn, acid regurgitation, substernal and back pain.  He also recently purchased a wedge to place on his bed, which was already elevated four inches off the floor.  He essentially slept upright.  "In sum, he has persistent symptoms despite maximal medical therapy and lifestyle modifications."  

The Veteran was afforded another VA examination in June 2013, in which he reported he had heartburn and regurgitation with increased activity, bending, stooping, and squatting.  He also slept in a recliner.  He took Omeprazole, Maalox, and Tums continuously.  The examiner found the Veteran's GERD symptoms included persistent recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance caused by his esophageal reflux, and recurrent nausea.  The examiner reviewed an upper endoscopy that revealed antral fold, gastric polyp, and chronic inflammation of the gastroesophageal border.  The examiner concluded that the Veteran's esophageal conditions impacted his ability to work as he must sleep in a recliner to relieve pressure and prevent regurgitation and reflux.  He cannot bend, stoop, or squat without having regurgitation or reflux.  He cannot lift more than 15 pounds due to the increased intra-abdominal pressure which increased the reflux and regurgitation.  Also, his pyrosis interfered with sleep and he was hypersomnolent daily.  

A March 2014 private treatment record notes an upper GI endoscopy revealed esophageal mucosal changes suspicious for short-segment Barrett's esophagus present in the lower third of the esophagus.  Stomach was normal, duodenum was normal, and there was grade one esophageal varices.  A July 2015 VA treatment record notes an upper endoscopy that revealed a very tiny amount of "Barrett's esophagus," which is a growth of tissue in the esophagus that is typically found elsewhere in the GI tract and these changes are associated with symptoms of heartburn. 

For the period prior to November 2, 2009, based on the above subjective complaints and objective findings, the Board determines that a compensable rating for service-connected GERD is not warranted.  The competent medical evidence did not establish that the Veteran's GERD manifested symptoms including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain, which were productive of considerable impairment of health, as required for a compensable disability rating.  

Although the Veteran reported heartburn, reflux, and regurgitation during his September 2007 VA examination and his GERD has required continuous medication, the medication was successful in controlling his GERD symptoms.  Indeed, a January 2005 private treatment record notes the Veteran had ongoing problems with some GERD symptoms, which were largely controlled by Pepcid, and VA treatment records from December 2005 to March 2009 found the Veteran's GERD was stable.  Moreover, the Veteran reported during his September 2007 VA examination that his only impairment related to his GERD was a strict diet and the February 2009 VA examination notes his medication controlled his symptoms except when he ate spicy foods.  The Board concludes that the preponderance of the evidence is against the claim for a compensable rating for GERD prior to November 2, 2009.  

Resolving reasonable doubt in the Veteran's favor for the period beginning November 2, 2009, the Board finds the evidence reflects that the criteria for a higher rating not to exceed 30 percent is warranted.  Indeed, the evidence of record, to include the examination reports discussed above, demonstrates that the Veteran's GERD disability is productive of considerable impairment of health as contemplated by the higher 30 percent disability rating under Diagnostic Code 7346.  Since this time, the Veteran has reported reflux, regurgitation, and difficulty swallowing despite medication.  Also, he only got relief by sleeping or sitting in a chair.  Moreover, a November 2010 statement from Dr. R.M.O. notes the Veteran had used medication for many years, but still had persistent symptoms, had to sleep in a recliner, and was limited in certain activities.  Furthermore, a March 2012 statement from M.S., DO, notes the Veteran had difficulty swallowing, heartburn, acid regurgitation, substernal and back pain.  "In sum, he has persistent symptoms despite maximal medical therapy and lifestyle modifications."  

However, the Board finds the preponderance of the evidence is against a rating in excess of 30 for the Veteran's GERD.  Although a November 2010 statement from Dr. R.M.O. notes the Veteran was limited in certain activities and the June 2013 VA examiner concluded that the Veteran's esophageal conditions impacted his ability to work/sleep, and his pyrosis made him hypersomnolent daily, there is no suggestion that such symptoms led to severe impairment of health.  Indeed, there is no finding that the Veteran's service-connected GERD resulted in material weight loss, moderate anemia, or other symptoms indicative of severe impairment of health.  The Board is cognizant of and sympathetic to the Veteran's complaints of discomfort and acknowledges that he requires regular prescription medication for control of his symptoms.  It is for these reasons that he has been assigned a 30 percent disability rating.  However, absent the greater symptomatology reflecting more severe impairment related to GERD, the preponderance of the evidence is against the claim for a higher initial disability rating.  The benefit sought must be denied.  

Based on the foregoing, a compensable rating prior to November 2, 2009, is not warranted and affording all benefit of the doubt to the Veteran, a rating not to exceed 30 percent for service-connected GERD is granted effective November 2 2009.  As the preponderance of the evidence is against assignment of any higher rating on and after that date, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  

Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  The Board finds that the rating schedule is adequate for rating the Veteran's disability and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in the assigned rating.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007). 


ORDER

Entitlement to an initial compensable rating for the period prior to November 2, 2009, for service-connected GERD is denied.  

Entitlement to a 30 percent rating since November 2, 2009, for service-connected GERD is granted, subject to the laws and regulations governing monetary awards. 

Entitlement to a rating higher than 30 percent since November 2, 2009, for service-connected GERD is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


